Citation Nr: 1818718	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis prior to March 23, 2016; and in excess of 30 percent for right total knee replacement from May 1, 2017.

2. Entitlement to service connection for hypertension, to include as secondary to varicose veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virgina. Jurisdiction of the Veteran's appeals currently resides with the RO in Los Angeles, California. The Veteran testified before the undersigned in an November 2017 videoconference hearing. A transcript of that hearing is of record.

With regards to the Veteran's right knee disability, an August 2012 rating decision denied the Veteran's claim for a rating in excess of 10 percent for his osteoarthritis of the right knee.

A June 2016 rating decision assigned a temporary total rating for the Veteran's right knee disability, effective March 23, 2016, in accordance with the provisions of 38 C.F.R. § 4.30, following the Veteran's right total knee replacement. This rating decision also granted a 30 percent disability rating, effective May 1, 2017, following 13 months of convalescence. 

The Veteran has not indicated that he agreed with the increased ratings; thus, his claims for increased ratings for his right knee disability, exclusive of when the temporary total rating was in effect, remain on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

I. Right Total Knee Replacement

The Veteran underwent a right total knee replacement in March 2016. Following the procedure, the Veteran was afforded a VA examination in May 2016. The examiner noted that the Veteran's knee was still painful and swollen. Additionally, the Veteran testified during the November 2017 hearing that he was still experiencing throbbing, stiffness, weakness, and instability in his right knee following knee replacement. 

Thus, given the medical evidence regarding surgical treatment received by the Veteran during the pendency of the appeal, as described above, the nature and extent of the disability in question appears to raise the issue as to the appropriate rating to be assigned before and after the March 2016 right knee surgery, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055, and the Note following that diagnostic code.

Accordingly, additional development should be undertaken in order to ensure that all manifestations associated with the Veteran's osteoarthritis of the right knee, status post right total knee replacement are appropriately rated.

II. Hypertension

The Veteran contends that his current claimed hypertension is related to his active service. In a February 2016 Statement of Accredited Representative, the Veteran's representative asserts that the Veteran's service treatment records indicate that he had elevated blood pressure readings on several occasions during service. An April 2013 Disability Benefits Questionnaire (DBQ) indicates that the Veteran has a current diagnosis of hypertension, but does not contain a medical opinion which addresses the etiology of the Veteran's hypertension.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Thus far, no opinion has been provided on this issue. Accordingly, as the record indicates that the Veteran has a current diagnosis that may be associated with active service, a remand seeking such an examination and opinion is necessary. See id.

Additionally, during the November 2017 hearing, the Veteran testified that he believed his current claimed hypertension was caused or aggravated by his service-connected varicose veins. Accordingly, as the Veteran has raised an additional theory for entitlement to service connection for hypertension, a medical opinion which addresses both causation and aggravation of the current claimed hypertension is necessary. See El Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any relevant, unassociated VA medical records with the claims file. All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate examination to determine the severity of his service-connected residuals of a right total knee replacement. The entire claims file should be made available to, and reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and comment upon any right knee pain upon such testing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also asked to comment on whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension. The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner should note that there is a current diagnosis of hypertension. The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed hypertension is related to service. Attention is invited to the February 2016 Statement of Accredited Representative, indicating instances of elevated blood pressure readings in the Veteran's service treatment records and the April 2013 DBQ.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his service-connected varicose veins. Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran's hypertension disability has been aggravated/worsened by his service-connected conditions, the degree of worsening should be identified to the extent possible. 

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




